In re application of							:
Eric T. Martin et al.							:		
Serial No. 16/483,011							:	DECISION ON
Filed:	August 01, 2019						:	PETITION
For:  FLUID EJECTION MASK DATA SELECTION				:

This is a decision on the PETITION UNDER 37 CFR 1.144 REQUESTING WITHDRAWAL OF THE RESTRICTION REQUIREMENT made final in the Office action mailed September 07, 2021.

On May 04, 2021, a Restriction Requirement under 35 USC 121 and 372 based upon a finding that the claims lack unity of invention as defined in PCT Rules 13.1 and 13.2 was mailed.  In a response to the requirement filed on June 30, 2021, Applicants traversed the requirement.  The restriction requirement was maintained and made final in an Office action mailed September 07, 2021.  

The instant petition was timely filed on December 06, 2021 requesting that the requirement for restriction be withdrawn.  Petitioner argues that the claims have unity of invention because all of the claims include a common special technical feature that makes a contribution over the prior art.  

DECISION
The instant application has been filed under 35 USC 371 as a national phase application of PCT/US2017/027637 and as such is subject to the unity requirements set out in PCT Rules 13.1 – 13.4 and 37 CFR 1.475, as well as the PCT Administrative Instructions, Annex B.  MPEP 1893.03(d) permits groupings of claims that are linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding technical feature.   

The PCT Administrative Instructions, Annex B, Part 1 at (b) state that “the special technical features” common to all groupings of inventions shall be defined, as in PCT Rule 13.2, to mean,

	“those technical features which each of the claimed inventions, considered as a whole, makes over the prior art.”  (Emphasis added)

In the Restriction Requirement of May 04, 2021, the examiner took the position that the common special technical features did not make a contribution over the prior art in view of the reference to Kunimine.  In the response to the Requirement, Applicants argued that the Kunimine did not disclose or suggest all of the common technical features of the claim groupings.  While the Non-final Office action that followed on September 07, 2021 did not specifically address this argument with respect to the lack of unity of inventions traversal, this Office action did set forth a prior art rejection under 35 USC 103 of Kunimine in view of Anderson. The prior art rejection in the Non-final Office action sets forth that the common technical features are not special technical features, since those technical features are obvious over the prior art.



The Petition further references Applicants’ response to the latest Office action of December 06, 2021 that traverses the pending prior art rejections and argues that the present claims are not obvious over the combined teachings of Kunimine in view of Anderson. Thus, it is argued, the common technical features are special technical features. Since this argument is directed to the merits of an outstanding prior art rejection, it is not a petitionable under 37 C.F.R. 1.181(a), which states that petitions may be taken to the Director from any action of any examiner which is not subject to appeal to the Board of Patent Appeals and Interferences.

For the above reason, the holding of lack of unity of inventions is deemed to be proper.  Accordingly, the petition to withdraw the restriction requirement is DENIED.  

The Office action of September 07, 2021 infers that the determination of unity of invention is limited to the claims pending at the time of the requirement was made.  Specifically, this Office action responds to the Applicants’ traversal by stating that is was “not found persuasive because the traversal does not address the restriction at the time it was made.”  However, the holding of a lack of unity of inventions is a determination that must be made throughout all phases of the examination process.  That is, if at such time a determination is made that the common special technical feature is not disclosed or suggested by the prior art, withdrawal of the holding of lack of unity of inventions would be appropriate.  



/Keith D. Hendricks/
_________________________      
Keith D. Hendricks
Acting Director, Technology Center 1700
Chemical and Materials Engineering

bc

HP Inc.3390 E. Harmony RoadMail Stop 35Fort Collins CO 80528-9544